Exhibit 10.74

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (“Agreement”) is made between General
Moly, Inc., a Delaware corporation (the “Company”) and David A. Chaput
(“Employee”) (each a “Party” and together the “Parties”):

 

WHEREAS, Employee was employed by the Company as its Chief Financial Officer,
since April 2007;

 

WHEREAS, Employee has notified the Company that Employee intends to retire from
employment with the Company effective October 16, 2015 (“Retirement Date”) and
Company has accepted Employee’s notice of retirement;

 

WHEREAS, the Parties wish to ensure an amicable separation and to provide for
the release in full of all claims by Employee;

 

NOW, THEREFORE, the Parties agree as follows:

 

1.Wages.  Employee acknowledges and agrees that Employee has been paid all wages
owed through the Retirement Date, including overtime compensation (if
applicable) and payment for all accrued but unused Paid Time Off (“PTO”), and is
not owed any other compensation of any kind.

 

2.Benefits.  Employee’s benefits will terminate as of the Retirement
Date.  However, Employee may be eligible for continuation of group health
insurance coverage for Employee and Employee’s eligible dependents pursuant to
the “COBRA” provisions of the Employee Retirement Income Security Act (“COBRA
coverage”), to be described in a separate letter from the plan administrator if
applicable. 

 

3.Separation Benefits.  Provided that Employee complies with all conditions
described in Section 5 of this Agreement, the Company shall provide the
following separation benefits to Employee:

 

a.Separation Pay.  The Company shall pay Employee separation pay in the gross
amount of $156,350, less applicable withholding for taxes, representing payment
of six (6) months’ salary, which will be paid in one (1) lump sum on January 15,
2016.  It is intended that the amount paid under this Section 3(a) shall not be
subject to voluntary employee deferral or employer matching contributions
pursuant to any pension or other retirement plan.

 

b.Additional Separation Pay - COBRA/Health Care Cost Reimbursement.  Company
shall pay Employee an additional amount equal to $36,877, representing the
projected cost of  COBRA Coverage and  the applicable premiums thereunder, which
will be paid in one (1) lump sum on January 15, 2016.  The Company shall pay the
amount under this Section 3(b) regardless of whether Employee elects COBRA
coverage or any other replacement health care coverage.  It is intended that the
amount paid under this Section 3(b) shall not be subject to voluntary employee
deferral or employer matching contributions pursuant to any pension or other
retirement plan

 

c.Vesting of Certain Restricted Stock Units.   Notwithstanding anything to the
contrary in the Award Agreements, the Stay Agreement or the General Moly, Inc.
2006 Equity Incentive Plan, as amended and restated, the following Restricted
Stock Units shall (1) remain outstanding following the Retirement Date; and (2)
vest in full on the day upon which Employee has returned the signed original
Agreement to the Company in compliance with Section 5:

 





1

--------------------------------------------------------------------------------

 



(i)         12,321 Restricted Stock Units (out of a total of 36,962 Restricted
Stock Units) granted to Employee by the Company on December 12, 2012,
representing the unvested third and final tranche thereof;

 

(ii)        12,321 Restricted Stock Units (out of a total 36,962 Restricted
Stock Units) granted to Employee by the Company on December 11, 2013,
representing the unvested second tranche thereof (the Restricted Stock Unit
Agreements evidencing the Restricted Stock Units described in subsection (i) and
(ii), the “Award Agreements”); and

 

(iii)       the 223,385 Restricted Stock Units granted to Employee in accordance
with that certain Stay Incentive Agreement by and between Employee and the
Company, dated January 26, 2015, and the Restricted Stock Unit Agreement
evidencing such grant (collectively, the “Stay Agreement”).

 

The Company shall issue a number of shares of the Company’s common stock
(“Common Stock”) equal to the number of Restricted Stock Units vested in
accordance with this Section 3(c) to Employee on January 15, 2016.  It is
intended that the amount paid under this Section 3(c) shall not be subject to
voluntary employee deferral or employer matching contributions pursuant to any
pension or other retirement plan. 

 

Employee acknowledges that the issuance of Common Stock under this Section 3(c)
may give rise to taxable income subject to withholding and that the Company will
automatically withhold from the shares of Common Stock issuable herein such
number of whole shares of Common Stock having a sufficient value to provide for
the minimum applicable withholding taxes required by law in connection with such
issuance and Employee shall tender payment for any remainder.  Notwithstanding
the foregoing, Employee may satisfy his federal, state or local tax withholding
obligation by providing advance notice to the Company and by tendering payment
to the Company for the required tax withholding.

 

d.No Contest of Unemployment Claim.  The Company will not contest Employee’s
claim for unemployment compensation, if any, but the Company will answer
truthfully any questions asked by any agency processing such claim and makes no
guarantee concerning Employee’s eligibility for unemployment compensation.

 

4.Release In Full Of All Claims.  In exchange for the promises described in
Section 3 of this Agreement, Employee, for himself and his heirs, assigns and
personal representatives, fully and completely releases the Company and its
parent, subsidiary and affiliated entities and all predecessors and successors
thereto, and all benefit plans thereof, and all of their shareholders, members,
partners, officers, directors, managers, employees, attorneys, administrators
and agents (collectively “Company Releasees”) from any and all claims or causes
of action that Employee may have against the Company Releasees, known or
unknown, including claims or causes of action that relate in any way to the
Amended and Restated Employment Agreement, dated January 1, 2012, by and between
Employee and the Company (“Employment Agreement”), Employee’s employment with
any Company Releasee or the termination thereof, from the beginning of time
through the date of execution of this Agreement (“Released Claims”), including
but not limited to the following:

 

(a) claims arising under any constitution or any federal, state or local
statute, regulation or ordinance, including but not limited to the Age
Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Family and





2

--------------------------------------------------------------------------------

 



Medical Leave Act, the Employee Retirement Income Security Act, the Equal Pay
Act, the Fair Labor Standards Act, the National Labor Relations Act, the Worker
Adjustment and Retraining Notification (“WARN”) Act, and the state employment
discrimination law; and

 

(b) claims arising under any common law theory, including but not limited to
breach of contract, promissory estoppel, unjust enrichment, wrongful discharge,
outrageous conduct, defamation, fraud or misrepresentation, tortious
interference, invasion of privacy, or any other claims based in contract, tort
or equity;

 

but excluding claims for breach of this Agreement, claims that arise after
Employee’s execution of this Agreement, claims for vested pension benefits,
claims for workers’ compensation benefits or unemployment compensation benefits,
and any other claims that cannot by law be released by private
agreement.  Employee acknowledges and agrees that Employee is releasing both
known and unknown claims, including claims of which Employee may be totally
unaware at the time Employee executes this Agreement.  However, this release
does not prevent Employee from filing: (i) a lawsuit to challenge the
effectiveness of a release of claims under the ADEA; or (ii) a charge with an
administrative agency, but Employee is waiving his right to recover any monetary
or injunctive relief pursuant to such a charge.

 

5.Conditions.  The payments described in Section 3 of this Agreement are
conditioned upon Employee’s full compliance with the following terms:

 

a.  Execution and Return of Agreement.  Employee shall execute this Agreement on
or after the Retirement Date and shall return the executed original of the
Agreement to the Company within twenty-one (21) days after the Retirement Date.

 

b.  Property.  Employee shall return all Company property in Employee’s
possession, custody or control not later than the first (1st) business day
following the Retirement Date, including but not limited to all motor vehicles,
office equipment, telephones, credit cards, keys, card keys, and the originals
and all copies of all documents, files, computer software and electronic data of
any kind; provided, however, that Employee may retain copies of documents
reflecting his compensation and benefits from the Company.

 

c.  Non-Disparagement.  Employee agrees not to make negative comments or
otherwise malign or disparage the Company Releasees.  The Company agrees to
direct its senior officers and the members of its Board of Directors to not make
negative comments about Employee or otherwise disparage Employee in any manner
that is likely to be harmful to Employee’s business or personal reputation.  The
foregoing shall not be violated by truthful statements in response to legal
process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings), and the foregoing limitation on the Company’s senior
officers and directors shall not be violated by statements that they in good
faith believe are necessary or appropriate to make in connection with performing
their duties and obligations to the Company.

 

d.  Confidential Information.

 

(i)  Employee shall not disclose to any third party, or use for the benefit of
Employee or any third party, any Confidential Information.  For purposes of this
Agreement, “Confidential Information” shall mean: (A) all trade secrets of the
Company Releasees, as that term is defined in the Colorado Uniform Trade Secrets
Act, C.R.S. 7-74-101 et seq.; (B) all 





3

--------------------------------------------------------------------------------

 



intellectual property of the Company Releasees, including but not limited to all
inventions, discoveries, ideas or processes that have been or could be protected
by patent, trademark, copyright or similar protections; (C) all communications
or information to or from counsel for any of the Company Releasees that
constitute attorney work product or are protected by attorney-client privilege;
and (D) all other non-public information concerning the business or operations
of the Company Releasees, including but not limited to information concerning
organization, management, finances, business plans and strategies, clients and
customers, relationships with contractors and vendors, proprietary or
specialized computer software, employees, products and services, equipment and
systems, methods, processes and techniques, and prospective and executed
contracts and other business arrangements. 

 

(ii)  In response to any subpoena, court order or other legal process purporting
to require disclosure of Confidential Information, Employee shall: (A)
immediately notify the Company; (B) take all lawful steps, at the Company’s
expense, to resist the subpoena, court order or other process unless otherwise
directed by the Company; and (C) cooperate fully, at the Company’s expense, with
all lawful efforts by the Company to protect the Confidential Information from
disclosure.

 

e.  Prior agreements.  Employee shall fully comply with all prior agreements
between Employee and Company, including but not limited to agreements regarding
confidentiality, proprietary information, noncompetition and nonsolicitation,
provided, however, 

that with respect to the noncompetition provisions set forth in Section 8.2(b)
of the Employment Agreement, the second sentence of Section 8.2(b) thereof shall
be replaced with the following:  “A “business competitive with that conducted by
the Company” shall mean any business or activity involved in the discovery or
mining of molybdenum with which the Company is in the business of discovering or
mining at the time of Executive’s termination.”

 

f.  Re-employment.   Employee shall be eligible for re-hire with the Company,
but no payment described in Section 3 of this Agreement shall be made if
Employee has been employed or re-employed by the Company or any other Company
Releasee prior to the date such payment is due.

 

6.No Other Claims.    Employee represents and warrants that:

 

(a) Employee has no Released Claims pending against the Company or any other
Company Releasee;

 

(b) Employee has not assigned or transferred any Released Claim to any person;

 

(c) Employee has timely received all wages, meal periods and rest breaks to
which Employee may have been entitled and is not aware of any facts or
circumstances that would constitute a violation of the Fair Labor Standards Act
or state law; and 

 

(d) Except as previously disclosed in writing to the Company, Employee has not
suffered any work-related injury or illness as an employee of the Company or any
other Company Releasee and is not aware of any facts or circumstances that would
give rise to a workers’ compensation claim against the Company or any other
Company Releasee.

 

7.Acknowledgements.  By signing this Agreement, Employee acknowledges and
agrees:

 





4

--------------------------------------------------------------------------------

 



(a) that the consideration described in Section 3 of this Agreement is
consideration to which Employee would not otherwise be entitled, but for the
execution of this Agreement;

 

(b) that Employee has been advised to consult with legal counsel about this
Agreement and has been given an opportunity to do so;

 

(c) that Employee has been given twenty-one (21) calendar days in which to
consider this Agreement before executing it but understands that he may execute
it in less than twenty-one (21) days if he wishes to do so;

 

(d) that Employee has executed this Agreement voluntarily, of Employee’s own
free will, and without any threat, intimidation or coercion; and

 

(e) that, in signing this Agreement, Employee has not relied on any promises,
assurances, representations or other statements of any kind except those
statements set forth in this Agreement.

 

8.Revocation.  Employee may revoke this Agreement by delivering written notice
of revocation to the Company by fax or U.S. Mail addressed as follows, which
notice must be postmarked or received not later than the seventh (7th) calendar
day following Employee’s execution of this Agreement, and this Agreement shall
not become effective (the “Effective Date”) until the seven-day revocation
period has expired without revocation by Employee:

 

General Moly, Inc.

1726 Cole Blvd, Suite 115

Lakewood, CO  80401

Fax: (303) 928-8598

ATT: Scott Roswell

 

9.Invalidity Of Release.  If any provision of Section 4 of this Agreement is
held to be invalid or unenforceable and Employee is permitted to and does assert
any Released Claim against a Company Releasee, the Company shall be entitled to
an immediate refund of one hundred percent (100%) of all payments made pursuant
to Section 3 of this Agreement in addition to any other remedy available to the
Company under law or equity; provided, however, that this provision shall not
apply to claims under the ADEA except to the extent authorized by law.

 

10.Severability.  If any provision of this Agreement is held to be invalid or
unenforceable, the remaining provisions shall be unaffected and shall continue
in full force and effect.

 

11.No Admission.    The Parties agree that this Agreement is not an admission,
and shall not be construed as an admission, by either Party of any violation of
law or other wrongdoing of any kind.    

 

12.Attorney Fees And Costs.  Except for suit to challenge the validity of a
release of claims under the ADEA, in any litigation, arbitration or other
proceeding arising out of or relating to this Agreement, the prevailing party
shall be entitled to recover his/its reasonable attorney fees and costs to the
extent permitted by law.

 

13.Controlling Law.  This Agreement shall be governed by the laws of the State
of Colorado and applicable federal law, without regard to any state’s principles
regarding conflict of laws. 

 





5

--------------------------------------------------------------------------------

 



14.Arbitration.  Any dispute or controversy of any kind arising out of or
relating to this Agreement shall be resolved by final and binding arbitration in
Jefferson County, Colorado, administered by the American Arbitration Association
(“AAA”) under AAA’s then-existing rules for the resolution of employment
disputes, before a single arbitrator, and judgment upon the award rendered by
the arbitrator may be entered by the federal or state courts in or for Jefferson
County, Colorado.  If the parties cannot agree upon an arbitrator, the
arbitrator shall be selected in accordance with the applicable rules of
AAA.  Either party may institute litigation to compel arbitration and/or to seek
temporary or preliminary injunctive relief to preserve the status quo pending
arbitration, but such litigation may be brought only in the state or federal
courts in or for Jefferson County, Colorado, and Employee and the Company hereby
waive any right that they might have to challenge the selection of those forums,
including but not limited to challenges to personal jurisdiction, venue, or the
convenience of the forum. 

 

15.Compliance with Section 409A.  The parties intend that the payments and
benefits provided under this Agreement shall not be subject to additional taxes
pursuant to Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”).  To the maximum extent possible, the provisions of this
Agreement shall be interpreted and construed consistent with such
intent.  Notwithstanding any other provision in this Agreement or in any other
document, the Company shall not be responsible for the payment of any applicable
taxes incurred by Employee pursuant to this Agreement, including with respect to
compliance pursuant to Section 409A.  The Company has provided no tax advice to
Employee and makes no representation that any or all of the payments and
benefits described in this Agreement will be exempt from or comply with Section
409A.

 

16.Entire Agreement.  This Agreement is the entire agreement between the Parties
regarding the matters addressed herein, and it and supersedes and replaces all
prior agreements, representations, negotiations or discussions between the
Parties regarding such matters, whether written or oral, excluding the
restrictive covenants set forth in the Employment Agreement and any
indemnification provisions in the Company’s bylaws or any other indemnification
agreement between the Company and Employee.  This Agreement may not be modified
except in writing signed by both Parties.

 

17.Counterparts.  This Agreement may be executed in counterparts, including fax
counterparts, and all counterparts together shall constitute one fully-executed
agreement.

 

 

[signatures appear on following page]

 





6

--------------------------------------------------------------------------------

 



EMPLOYEE:

 

    

COMPANY:

 

 

 

GENERAL MOLY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

David A. Chaput

 

 

 

 

 

 

 

Its:

Corporate Counsel, VP of Human Resources

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF

 

)

 

 

 

 

) ss.

 

 

 

COUNTY OF

 

)

 

 

 

 

The foregoing instrument was acknowledged before me this ____ day of
_____________, 2015, by __________________.

 

Witness my hand and official seal.

 

My commission expires _________________________.

 

[SEAL]

 

 

Notary Public

 

7

--------------------------------------------------------------------------------